Citation Nr: 9914690	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-44 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a 
service-connected history of recurrent pneumothorax, right 
lung. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1969.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  Subsequent to the issuance of a Statement of the Case in 
April 1996, the veteran filed a VA Form 9, Appeal to the 
Board of Veterans' Appeals, that presented no argument 
relating to any specific errors of fact or law in the 
September 1995 rating decision or the Statement of the Case 
addressing the issue of entitlement to a compensable rating 
for the service-connected history of recurrent pneumothorax 
of the right lung.

2.  The Board raised the issue of the adequacy of the 
veteran's Substantive Appeal regarding the appealed claim for 
an increased rating and, by letter of August 1998, notified 
the veteran of this issue and advised him of his duty to 
submit written argument or to request a hearing to present 
oral argument on the appealed matter within the 60-day period 
provided by regulation, but both he and his representative 
failed to respond to this communication from the RO within 
that timeframe.


CONCLUSION OF LAW

The claim of entitlement to a compensable disability 
evaluation for a service-connected history of recurrent 
pneumothorax, right lung, is dismissed for failure to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.202 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first issue
Entitlement to a compensable disability evaluation for a 
service-connected
history of recurrent pneumothorax, right lung:

In the September 1995 rating decision hereby on appeal, the 
RO denied a claim for service connection for PTSD and a claim 
for a compensable rating for the service-connected history of 
recurrent pneumothorax of the right lung.  The veteran was 
notified of this decision, and advised of his appellate 
rights, in a letter also dated in September 1995.  He then 
filed his Notice of Disagreement (NOD) with this rating 
decision in October 1995, in which he indicated, in essence, 
that he had been hospitalized for his lung condition and was 
suffering now from emphysema, that he had been treated for 
arthritis in Germany (presumably during service) and that he 
believed that "all of the above conditions should be service 
connected."

Notwithstanding the obvious vagueness of the veteran's NOD, 
the RO issued a Statement of the Case (SOC) in April 1996, 
listing the issues of service connection for PTSD and a 
compensable rating for the service-connected history of 
pneumothorax of the right lung as the issues that the veteran 
wished to appeal.  The SOC and its cover letter contained the 
procedural history of the appealed matters, the applicable VA 
laws and regulations, the rationale for the appealed rating 
decision and advice to the veteran regarding his duty to file 
a timely and complete Substantive Appeal in an enclosed VA 
Form 9, by addressing the benefit(s) that he wanted, the 
facts in the SOC with which he disagreed and the errors that 
he believed were made by the RO in applying the law.

The veteran filed his Substantive Appeal by means of a VA 
Form 9 that he timely submitted (i.e., within one year from 
the date of the notification of the decision appealed) in 
September 1996, and in which he basically said that the RO's 
finding that the PTSD had no confirmed diagnosis was clearly 
erroneous and that he had replied to a letter requesting a 
statement regarding the claimed PTSD-related stressors.  
Thereafter, in a written brief presentation dated in November 
1997 (when the one-year timeframe for perfecting an appealed 
rating decision had already elapsed), his representative 
listed both issues on appeal but provided argument pertaining 
only to the issue of service connection for PTSD.

The Board raised the issue of the adequacy of the veteran's 
Substantive Appeal of the denial of his claim for an 
increased rating and, by letter of August 1998, notified both 
the veteran and his representative of this issue and advised 
the veteran of his duty to submit written argument or to 
request a hearing to present oral argument on the appealed 
matter (the increased rating issue) within 60 days of the 
date of the letter.  The veteran and his representative were 
reminded that VA regulation requires that the Substantive 
Appeal either indicate that the appeal is being perfected as 
to all of the issues or specifically identify the issues 
appealed, that it should set out specific arguments relating 
to errors of fact or law made by the RO in reaching the 
appealed determination, or determinations, and that, to the 
extent feasible, the argument should be related to specific 
statements in the SOC and any prior Supplemental Statement of 
the Case (SSOC).  The veteran and his representative were 
further advised that, while the Board must construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, the Board may 
nevertheless dismiss any appeal which fails to allege 
specific error of fact or law in the appealed determination, 
or determinations.

The record shows that both the veteran and his representative 
failed to respond to the above communication from the RO 
within the 60-day period that was conceded.

At the outset, it is noted that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter 
referred to as "the Court") has said that, while it is true 
that an NOD is necessary to commence the appeal process 
within the VA, it is the claimant's statements on the VA Form 
1-9 (nowadays, the VA Form 9) which often frames the nature 
of the appeal to the Board.  See, Myers v. Derwinski, 1 Vet. 
App. 127, 129 (1991).  The formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both and NOD 
and a formal Substantive Appeal.  See, Roy v. Brown, 5 Vet. 
App. 554, 555 (1993); see, also, 38 C.F.R. § 20.200 (1998).

The applicable laws and regulations provide that the 
Substantive Appeal should set out specific allegations 
concerning errors of fact or law made by the RO in reaching 
the determination being appealed.  38 C.F.R. § 20.202 (1998).  
The arguments should be related to specific items in the SOC 
and the benefits sought on appeal must be clearly identified.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  
To the extent feasible, the argument should be related to 
specific items in the SOC and any prior SSOC.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or an 
SSOC which is not specifically contested.  Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  See, 
38 U.S.C.A. § 7105(d)(5) (1998); see, also, 38 C.F.R. 
§ 20.202 (1998).

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of the adequacy of the 
Substantive Appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on this question.  The date of the mailing of 
the notice will be presumed to be the same as the date of the 
letter of notification.  38 C.F.R. § 20.203 (1998).

The Court has also said that, while the Board is not free to 
give the appellant's Substantive Appeal a narrow construction 
and it must review all issues that are reasonably raised from 
a liberal reading of the Substantive Appeal, the "liberal 
reading" requirement does not mandate that the Board conduct 
an exercise in prognostication.  It requires only 
consideration of those issues reasonably raised by the 
appellant's Substantive Appeal.  See, Sondel v. Brown, 6 Vet. 
App. 218, 220 (1994).

As shown above, in the present case, not only did the veteran 
choose not to perfect his appeal of the increased rating 
issue when he submitted his VA Form 9 in September 1996 with 
no mention at all of the increased rating issue, but he also 
failed to respond to the Board's letter of August 1998, in 
which he was made aware of the potential for a dismissal of 
his appeal of that issue if he failed to allege specific 
error of fact or law in the determination being appealed.  
The veteran has been given the opportunity of alleging any 
error of fact or law in the RO's denial of a compensable 
rating for the service-connected history of recurrent 
pneumothorax of the right lung but, unfortunately, he has 
chosen not to present any such allegations.  Therefore, in 
the absence of any such specific allegations , the Board 
finds that it is appropriate to dismiss this appeal under the 
authority of 38 U.S.C.A. § 7105(d)(5) (West 1991) and 
38 C.F.R. § 20.202 (1998).


ORDER

The appeal of the claim of entitlement to a compensable 
disability evaluation for a service-connected history of 
recurrent pneumothorax of the right lung is dismissed. 


REMAND

The second issue
Entitlement to service connection for PTSD:

Eligibility for a PTSD service-connection award requires the 
presence of the following three elements:  (1) a current, 
clear medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current symptomatology and the specific claimed inservice 
stressor.  See, 38 C.F.R. § 3.304(f) (1998); see also, 
Zarycki v. Brown, 6 Vet. App. 91 (1993), and Cohen v. Brown, 
10 Vet. App. 128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Additionally, if the 
veteran is shown to be a combat veteran, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated by combat will be accepted as sufficient proof of 
service connection, as long as it is consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, every reasonable doubt shall be resolved in favor of the 
veteran. 
See, 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d)) 
(1998); see also, Zarycki, and Cohen.

In Cohen, the Court explained that the question of the 
sufficiency of the asserted stressors, in terms of the 
requirements set forth in the most recent (fourth) edition of 
the American Psychiatric Association's Diagnostic Statistical 
Manual ("the DSM-IV"), is a medical question requiring 
examination and assessment of the veteran by a mental health 
professional.  See, Cohen, at 142.  The Court also explained, 
in the same case, that the presence in the record of a clear 
diagnosis of PTSD satisfies only one of the elements required 
in order for service connection for PTSD to be awarded, as 
there must also be evidence establishing the occurrence of 
the stressor (the type of evidence required being dependent 
on whether the alleged stressor is related to combat or not) 
and medical evidence linking the stressor to the current 
symptomatology.  See, Cohen, at 145.

In the present case, the veteran contends that he is entitled 
to be service-connected for PTSD.  After a review of the 
evidentiary record, the Board finds that additional 
development is necessary.  In particular, it is noted that 
the verification of the claimed stressors by the pertinent 
entity is still pending and that, depending on the outcome of 
this verification, a VA PTSD examination might also need to 
be conducted, in order to confirm a PTSD diagnosis and obtain 
an opinion regarding the sufficiency of any confirmed 
stressors and the claimed nexus.

The record shows that the veteran filed his claim for service 
connection for PTSD in May 1995 and that, shortly thereafter, 
he responded to an RO's request for a statement regarding the 
claimed stressors, by submitting a statement that was marked 
as received at the RO in August 1995.  In the rating decision 
hereby on appeal, however, the RO said that the veteran had 
failed to respond to the RO's request for a statement 
regarding claimed stressors, that no reply had been received 
from the U.S. Army & Joint Services Environmental Support 
Group ("ESG," nowadays redesignated as the U.S. Armed 
Services Center for Research of Unit Records, or 
"USASCRUR") to a request for more detailed information 
"which would permit verification of the veteran's account," 
that a diagnosis of PTSD in the record was unsupported by 
essential findings and that the evidence of record was 
inadequate to establish that a stressful experience 
sufficient to cause PTSD actually occurred.

As noted above, the appealed rating decision did not take 
into account the veteran's statement of August 1995 regarding 
the claimed stressors, which was already of record at that 
time and mentioned specific names, dates and places.  Also, 
the record shows that, while, at the time of that rating 
decision, no response had been received from the ESG, an 
"interim letter" was indeed received in October 1996, in 
which the RO was informed that the search was being conducted 
but that it would take longer than expected, due to "the 
dramatic increase of PTSD requests, and the uncertainty of 
the amount of time needed to research each request."  The RO 
was then asked, in that letter, to "be patient while we 
conduct research for the veteran whose request was received 
prior to yours."  It is not clear whether, at this point in 
time, the requested research has already been conducted and 
this needs clarification, especially due to the importance of 
the need to verify any claimed stressors prior to any 
additional development of a PTSD claim.

Further, the Board notes that the RO's finding regarding the 
"inadequacy" or insufficiency of the claimed stressors to 
cause PTSD is inappropriate because this is, as noted above, 
a medical question that can only be answered by a mental 
health professional.  Again, see Cohen, at 142.  This 
question, however, needs only be answered if any claimed 
stressor has actually been confirmed, and this (i.e., the 
actual confirmation of the occurrence of a claimed stressor) 
is not in the hands of a mental health professional but is an 
action that must be taken by the RO before the matter reaches 
the mental health professional's hands.  In this regard, it 
is noted that the Court has also clearly said that an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See, Moreau v. Derwinski, 9 Vet. 
App. 389, 395-396 (1996), and Cohen, at 145.

In view of the above, the Board is of the opinion that this 
matter should be remanded in order for the RO to inquire and 
determine whether the USASCRUR's research has already been 
conducted and, thereafter, make a finding regarding any 
claimed stressors that have been confirmed or which, in the 
RO's opinion, are at least credible and plausible and 
consistent with the circumstances, conditions or hardships of 
such service, if the veteran was a combat veteran.  If any of 
the claimed stressors is confirmed, the RO should then 
schedule the veteran for a VA PTSD examination, in order to 
confirm the current manifestation of PTSD and obtain an 
opinion regarding the questions of sufficiency of the 
stressor, or stressors, to cause PTSD, and the claimed nexus 
between any confirmed stressor, or stressors, and the 
diagnosed PTSD.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed claim is REMANDED for the following:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter of 
service connection for PTSD remains on 
remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).   The RO 
should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claim and should inform him that 
the consequences of his failing to report 
for a VA medical examination without good 
cause might include the denial of his 
claim for VA benefits.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should make arrangements to 
find out the final result of the 
USASCRUR's search for information 
verifying the claimed stressors.  The 
results of this inquiry, including any 
negative results, should be reported and 
thoroughly accounted for in the record.

3.  Once the above action has been taken, 
the RO should determine which claimed 
stressor, or stressors, have been 
confirmed or, if it has been confirmed 
that the veteran is a combat veteran, 
whether any of the claimed stressors is 
credible and plausible and consistent 
with the circumstances, conditions or 
hardships of such service.  If, but only 
if, the RO determines that the occurrence 
of at least one of the claimed stressors 
has been confirmed or verified, the RO 
should then schedule the veteran for a VA 
PTSD examination.  The claims folder, 
which should already include at least a 
copy of this remand, should be made 
available to the examiner prior to the 
examination and, if the veteran fails to 
report for the examination without good 
cause, the RO should indicate so, in a 
memorandum to the file.

The examiner should be informed of the 
specific stressor, or stressors, that 
have been confirmed and/or found to be 
credible and plausible.  He or she should 
then be asked to review all the pertinent 
evidence in the record, conduct a 
thorough PTSD examination of the veteran 
and thereafter submit a comprehensive and 
legible report of medical examination 
that should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  The examiner's findings 
regarding any post-service traumatic 
events in the veteran's life.

C.  A list of all the psychiatric 
diagnoses that are warranted at this 
time, in conformity with the 
provisions of the DSM-IV, and, for 
each such diagnosis, the examiner's 
opinion regarding its most likely 
etiology.

D.  A statement as to whether a 
diagnosis of PTSD, as per the 
provisions of the DSM-IV, is also 
warranted.

E.  If a PTSD diagnosis is 
appropriate, a statement as to 
whether, in the examiner's opinion, 
the confirmed inservice stressors 
are causally related to the current 
diagnosis of PTSD and, if they are, 
the examiner's opinion as to whether 
the confirmed stressors are 
sufficient to have caused the PTSD.

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report 
and, of course, if additional tests 
and/or studies are felt to be appropriate 
to rule out any known or potential 
diagnoses, such examination and/or 
additional tests or studies should be 
scheduled and their results should be 
addressed and included in the record.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

5.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issue on appeal, especially with 
regard to the additional evidence that 
was obtained.

If, upon re-adjudication of the appealed issue, the benefit 
sought on appeal remains denied, an SSOC should be provided 
to the veteran and his representative, with an appropriate 
period to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him unless and until he receives further notice 
from VA.  The RO hereby is reminded that the Board is 
obligated by law to ensure that the RO complies with its 
directives.  The Court has stated that compliance by the RO 
is neither optional nor discretionary and that, where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appealed claim must be afforded expeditious treatment by 
the RO, as the law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

